TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00687-CV



                                 R. C. C. and N. T., Appellants

                                                  v.

                 Texas Department of Family and Protective Services, Appellee




                  FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
         NO. 19,1739, THE HONORABLE DWIGHT E. PESCHEL, JUDGE PRESIDING



                                           ORDER


PER CURIAM

                Appellants R. C. C. and N. T. filed their notices of appeal on December 27, 2021.

The appellate record was complete on February 16, 2022, making appellants’ briefs due on

March 8, 2022. On February 28, 2022, counsel for R. C. C. filed a motion for extension of time

to file appellant’s brief.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Art Guzman and Karen McRae

to file appellants’ briefs no later than March 16, 2022. If the briefs are not filed by that date,

counsel may be required to show cause why they should not be held in contempt of court.

                It is ordered on March 3, 2022.
Before Justices Goodwin, Baker, and Triana




                                             2